IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                               No. 71295-1-1
                                                                              51        •%&
FANAYEASHAGARI,
                                               DIVISION ONE                    TO
                                                                                        o-n„.

                     Respondent,                                                ,,      •£.-x>r~
                                               UNPUBLISHED OPINION
             and                                                                5        2C
                                                                                          CA
                                                                                C-       (7>
                                                                                          —*C3
                                                                                          0-?
ZELEKE KASSAHUN,                                                                   03



                    Appellant.                 FILED: March 23, 2015


      Trickey, J. — Zeleke Kassahun appeals from the decree of dissolution, parenting

plan, findings of fact and conclusions of law, and several related orders entered

following trial. Because the record supports the trial court's finding that Kassahun's

assault on his wife "was not an isolated incident" of domestic violence, we affirm the

RCW 26.09.191 restrictions in the parenting plan.      We also affirm the entry of a

permanent protection order as there is a reasonable likelihood of the resumption of

domestic violence. However, we agree with Kassahun's contention that the trial court

did not adequately explain its method in calculating his gross monthly income for

purposes of establishing the child support and maintenance awards. On this ground,

we remand to the trial court for further findings concerning Kassahun's gross monthly

income.

                                        FACTS

       Kassahun was born in Ethiopia. In 1986, he moved to Seattle to live with his

former wife to whom he was married between 1980 and 1989. He found work driving a

taxicab until he purchased a Texaco gas station in 1991.
No. 71295-1-1/2


       Fanaye Ashagari was also born in Ethiopia and completed high school there.

She came to the United States in March 1995 and found work at a fast food restaurant.

In January 1996, Ashagari married her former husband.        They divorced in January

1997. Shortly after her divorce, Kassahun hired her to work at his gas station as a

cashier. They began a romantic relationship and, in January 1998, they were married.

The parties have three children. Ashagari did not return to work outside the home after

their first child was born in 2001.

       Kassahun was the sole provider for the family and controlled Ashagari's

spending. He did not permit Ashagari to have money except for small amounts for

personal expenses. One month before they married, they opened a joint bank account.
Ashagari had no access to the account, however. Only after 2006 did Kassahun allow
Ashagari to write checks from the account to pay the bills. Kassahun did not permit
Ashagari to open a bill unless he needed her to sign it, in which case he required her to
sign the document in his presence.

       The parties bought a home together in 1999. They purchased a taxicab license
in 2000. In 2002, they acquired the Abyssinia Market, which Kassahun operates. They
purchased several cars throughout the marriage, including luxury cars such as a Lexus
and Mercedes-Benz. Over the years they were able to save a large sum of money. In

2011, unbeknown to Ashagari, Kassahun withdrew $187,000 from the joint bank

account and invested $180,000 in another taxicab license.

       Kassahun paid himself a modest salary from his work at the Abyssinia Market.
His tax returns reflected the paychecks he wrote to himself from the business account

as well as his income from one of the taxicabs. He reported an income from the taxicab
No. 71295-1-1/3


licenses of less than $1,000 a year. But at trial, Kassahun claimed to receive $1,000

each month per taxicab, paid in cash. He provided no documented proof of this income

and stated that he does not keep records of the income.

      Kassahun paid some of the family's personal expenses from the Abyssinia

Market business account.       He issued checks to himself from the business's bank

account, which he either deposited in the joint bank account or his personal account, or

cashed. Kassahun used his business's credit cards for personal expenses and paid

thousands of dollars each month on the running balances.          In addition, Kassahun

withdrew cash from the business account and from unrecorded cash sales to pay

personal expenses.

       Kassahun and Ashagari separated on September 16, 2011. Kassahun continued

to pay the household expenses.          On July 5, 2012, Ashagari filed a petition for
dissolution, a petition for an ex parte restraining order, and a petition for order of
protection. Kassahun ceased paying the household expenses once Ashagari filed
these petitions. The trial court subsequently entered an ex parte restraining order and a
temporary protection order.

       Jennifer Bercot of Family Court Services conducted an extensive parenting plan

evaluation.   Based on her evaluation, she recommended parenting restrictions under

RCW 26.09.191 due to Kassahun's history of domestic violence and long-term

impairment resulting from his alcohol abuse. Bercot interviewed Kassahun, Ashagari,
and several of their collateral contacts.

       In Bercot's interview with Ashagari, Ashagari reported that Kassahun would

occasionally stay up all night drinking at their house. Ashagari feared that he would kill
No. 71295-1-1/4


her, and she continued to be fearful of Kassahun even after their separation. When

asked to describe the last incident of physical force, Ashagari replied that at the end of

2010, on New Year's Eve, Kassahun was intoxicated and attempted to hit her with a

bottle. When their son intervened, Kassahun acted aggressively toward him. Ashagari

went between the two of them and Kassahun began to hit her on the face. Ashagari

described several more occasions in which Kassahun was physically abusive toward

her.

       In addition, according to Ashagari, Kassahun threatened to kill her numerous

times throughout their marriage. He would point his arm at Ashagari like he was

shooting a gun at her tell her that he wished to kill her. On one occasion, while she was

videotaping him, Kassahun said to her, '"you deserve to be fried with a bullet.'"1
Kassahun admitted that he made this threat to Ashagari.

       Moreover, Ashagari's brother, who had lived with the family for some time, told

Bercot that Ashagari was scared of Kassahun because Kassahun had hurt her and
because Kassahun "'gets so crazy when he's drinking.'"2 Ashagari's sister reported that

there were times when Ashagari would take the children to her house because

Kassahun threatened to kill Ashagari and she was frightened of him.

       At trial, Ashagari related several additional incidents in which Kassahun became

physically and verbally abusive toward her throughout their marriage. For example,
prior to their marriage in 1998, Kassahun assaulted her after she told him about her
abusive relationship with her former husband. Soon after they were married, Kassahun

began to drink more. On one occasion, Kassahun was angry and hit and broke a glass

1 Exhibit (Ex.) 1 at 7.
2 Ex. 1 at 18; 2 Report of Proceedings (RP) at 124.
No. 71295-1-1/5


shelf with his hand. Ashagari became fearful of him after this incident. On another

occasion in 2000, Kassahun was upset at Ashagari and pushed her down a flight of

stairs.

          In May 2011, at a birthday party at Siefudin Hassen's house, Kassahun lunged at

Ashagari, choked her, and pushed her to the ground. Hassen described the incident at

trial. He recalled Kassahun shouting at and insulting Ashagari. Hassen said he and

other people attempted to pull Kassahun away from Ashagari when Kassahun attacked

her. Ashagari testified that she was afraid of him that night and spent the night with her

children at her mother's house. Ashagari added that she was and continued to be

fearful of Kassahun because of his threats to kill her and his violent behavior toward

her.

          Furthermore, when asked about the lethality assessment, Bercot explained that

"the lethality risk factors that were present included: [cjhoking, stalking, substance
abuse, violence in the presence of the children, violence towards the child, a history of
violence. The severity of the violence or the frequency for duration was significant, sort

of obsessive types of behaviors, threats to kill the mother."3 Kassahun's therapist at
Wellspring Family Services' domestic violence treatment program testified that based
on Kassahun's self-report and work he does in the program, it was probable that

Kassahun had battered Ashagari.

          The trial court concluded that RCW 26.09.191 restrictions were appropriate

based on Kassahun's history of acts of domestic violence. The trial court ordered
Kassahun to pay maintenance for a period offour years and $1,347.72 in monthly child


  2 RP at 133.
No. 71295-1-1/6


support. The trial court additionally entered a permanent order of protection, identifying

Ashagari as the protected party.

       Kassahun appeals.

                                            ANALYSIS


Parenting Plan

       Kassahun contends the trial court misapplied the legal requirements of RCW

26.09.191 (1)(c) because, he asserts, its finding that he engaged in "a history of acts of

domestic violence," as required by the statute, was based on only one act of domestic

violence. We disagree.

       We review a trial court's rulings on the provisions of a parenting plan for abuse of

discretion.4 In re Marriage of Littlefield. 133 Wash. 2d 39, 46, 940 P.2d 1362 (1997). A

trial court abuses its discretion if its decision is (1) manifestly unreasonable, (2) based

on untenable grounds, or (3) based on untenable reasons. Littlefield, 133 Wash. 2d at 46-
47.   "A court's decision is manifestly unreasonable if it is outside the range of

acceptable choices, given the facts and the applicable legal standard." Littlefield, 133
Wash. 2d at 47. A court's decision is based on untenable grounds if the record does not

support the factual findings. Littlefield, 133 Wash. 2d at 47. Finally, a court's decision is
based on untenable reasons if it is "based on an incorrect standard or the facts do not

meet the requirements of the correct standard." Littlefield, 133 Wash. 2d at 47.




4Kassahun does not identify any standard of review in his briefing to this court. Nor does he set
forth the reason—e.g., a manifestly unreasonable decision—for the alleged abuse of discretion.
Kassahun does not argue that the evidence in the record does not support the trial court's
findings of fact or that those findings, in turn, do not support the trial court's conclusions of law.
His briefing suggests that he argues that the trial court abused its discretion by deciding the
terms of the parenting plan on untenable reasons.
No. 71295-1-1/7


       RCW 26.09.191(1) and (2) are mandatory provisions requiring the trial court to

restrict a parent's time with his or her child and prohibit mutual decision-making if the

court finds that a parent has engaged in a history of acts of domestic violence or an

assault that "causes grievous bodily harm or the fear of such harm."                      RCW

26.09.191.191 (1)(c), (2)(a)(iii).

       "Domestic violence," as defined in RCW 26.50.010(1 )(a), means

       (a) Physical harm, bodily injury, assault, or the infliction of fear of imminent
       physical harm, bodily injury or assault, between family or household
       members; (b) sexual assault of one family or household member by
       another; or (c) stalking as defined in RCW 9A.46.110 of one family or
       household member by another family or household member.

       Although RCW 26.09.191 does not define "'a history of acts of domestic
violence,'" the phrase excludes "'isolated, de minimus incidents which could technically
be defined as domestic violence.'" In re Marriage of C.M.C.. 87 Wash. App. 84, 88, 940
P.2d 669 (1997) (quoting former RCW 26.50.010(1) (1987)).                 "Mere accusations,
without proof, are not sufficient to invoke the restrictions under [RCW 26.09.191.]"
Caven v. Caven, 136 Wash. 2d 800, 809, 966 P.2d 1247 (1998).

        Here, the trial court found:

       There is a history of domestic violence and a basis for RCW 26.09.191
        restrictions.

       The father had the mother followed, and monitored her phone records.
       The court finds that father assaulted the mother at the birthday party in
        2011, and that this was not an isolated incident.                The evidence
        presented at trial satisfies the statutory definition of domestic violence.15'
        Kassahun contends that the trial court erroneously relied on a single act of

domestic violence, rather than more than one act as required by RCW 26.09.191 (1)(c)



5 Clerk's Papers (CP) at 472 (emphasis added).
No. 71295-1-1/8


and (2)(a)(iii) (requiring "a history of acts of domestic violence") (emphasis added). He

argues that the trial court's reference to only one act of domestic violence—the birthday

party incident—is legally insufficient to meet the statutory requirement and that,

therefore, the trial court applied an incorrect legal standard. But the trial court did not

misapply the law. It found that there were additional incidents of domestic violence by
noting that the birthday party incident was "not an isolated" one.6
       Nevertheless, relying on Katare v. Katare. 125 Wash. App. 813, 105 P.3d 44

(2004), and In re LaBelle, 107 Wash. 2d 196, 728 P.2d 138 (1986), Kassahun argues that
the trial court erred by failing to make sufficiently specific findings to support its

determination that the birthday party assault "was not an isolated incident" of domestic

abuse.7 We disagree.

       The trial court may not impose restrictions in a parenting plan without making
express findings under RCW 26.09.191. Katare. 125 Wash. App. at 826. "Generally,
where findings are required, they must be sufficiently specific to permit meaningful
review." LaBelle, 107 Wash. 2d at 218. The findings must sufficiently indicate the factual

bases for the trial court's ultimate conclusions. LaBelle, 107 Wash. 2d at 218. "The

purpose of the requirement of findings and conclusions is to insure the trial judge has
dealt fully and properly with all the issues in the case before he decides it and so that
the parties involved and this court on appeal may be fully informed as to the bases of
his decision when it is made." LaBelle. 107 Wash. 2d at 218-19 (internal quotation marks

omitted) (quoting State v. Agee, 89 Wash. 2d 416, 421, 573 P.2d 355 (1977)). "The
degree of particularity of the findings will depend on the circumstances of the particular

6 CP at 472.
7 CP at 472.


                                             8
No. 71295-1-1/9


case."    LaBelle. 107 Wash. 2d at 220.       But a trial court need not make findings on all

matters about which there is evidence in the record; rather, the trial court must only

make findings that "establish the existence or nonexistence of determinative factual

matters." LaBelle. 107 Wash. 2d at 219.

         Kassahun's reliance on      Katare and LeBelle is unavailing.              Contrary to

Kassahun's contention, these decisions do not compel a trial court to enumerate every

specific act of domestic violence that forms the basis of its finding. Indeed, here, the

trial court expressly found and sufficiently indicated the basis to impose restrictions

pursuant to RCW 26.09.191—namely, it determined that Kassahun engaged in a history
of acts of domestic violence. The court also referenced evidence from the record in

support of its finding that there was a history of acts of domestic violence or that
Kassahun assaulted Ashagari. Specifically, the court noted, "The father had the mother

followed, and monitored her phone records. The court finds that father assaulted the
mother at the birthday party in 2011, and that this was not an isolated incident."8 The
trial court did not abuse its discretion by omitting mention of specific events that

constituted individual acts of domestic violence.9

         Moreover, even if the trial court had only considered the birthday party incident,

that incident constitutes an act of assault sufficient to meet the statutory requirement

under RCW 26.09.191.          Pursuant to these subsections, parenting limitations are

mandatory if a parent has conducted "an assault or sexual assault which causes


8 CP at 472.
9 Furthermore, to the extent Kassahun argues to the contrary, the record amply supports the
finding that the birthday party incident was not the sole act of domestic violence engaged in by
Kassahun. Ashagari presented abundant evidence—including her own testimony and that of
others—of incidents of domestic violence in addition to the birthday party altercation, as well as
evidence that Kassahun inflicted fear of imminent physical harm on Ashagari.
No. 71295-1-1/10


grievous bodily harm or the fear of such harm."           RCW 26.09.191(1)(c), (2)(a)(iii).

Ashagari testified that she was fearful of her husband after the assault at the birthday

party and, as a result, she spent the night at her mother's house. She also provided

ample testimony describing her ongoing fear of Kassahun.

      The trial court did not abuse its discretion in finding that Kassahun engaged in a

pattern of acts of domestic violence or assaulted Ashagari. Accordingly, the trial court

did not err in imposing parenting restrictions under RCW 26.09.191.

Permanent Protection Order

       Kassahun contends that the trial court erred by entering a permanent protection

order because, he argues, there was no evidence that there was a present likelihood of

recurrence of imminent harm. We disagree.

       This court reviews a decision to grant, modify, renew, or terminate a protection

order for abuse of discretion.    In re Marriage of Freeman. 169 Wash. 2d 664, 671, 239
P.3d 557 (2010) (quoting RCW 26.50.060(2), (3), .130(1)).

       At its oral ruling, the trial court found that "acts of domestic violence are likely to
resume."10 Kassahun appears to argue that no evidence supported the trial court's
finding that he is likely to resume acts of domestic violence. Kassahun asserts that
Ashagari continued to live with him after the assault at the birthday party in May 2011,
and that there were no alleged incidents of domestic violence after the parties

separated. But the record belies Kassahun's contention.

       If the trial court "finds that the respondent is likely to resume acts of domestic

violence against the petitioner," the court has discretion to enter a permanent protection


1010 RP at 954.


                                             10
No. 71295-1-1/11


order.   RCW 26.50.060(2). The petitioner need not show a recent act of domestic

violence; a trial court may issue a permanent protection order if the present likelihood of

a recurrence is reasonable. Freeman. 169 Wash. 2d at 674-75 (citing Spence v. Kaminski.

103 Wash. App. 325, 333, 12 P.3d 1030 (2000); Barber v. Barber. 136 Wash. App. 512, 513,

516, 150 P.3d 124 (2007)). Ashagari made such a showing here. As our Supreme

Court in Freeman pointed out, in Spence and Barber. Court of Appeals decisions that

upheld permanent protection orders, the victims had ongoing relationships with their

abusers. Freeman. 169 Wash. 2d at 675. Here, the parties' relationship with one another

will continue after the dissolution as they deal with custody issues.       The evidence

demonstrated a likelihood that Kassahun would resume acts of domestic violence

against Ashagari without a protection order in place.
         Next, Kassahun contends that the trial court's finding that "[t]he domestic

violence [ojrder for [pjrotection signed by the court on this date shall be permanent," is
legally insufficient.11 But under LaBelle. this finding may "be supplemented by the trial
court's oral decision or statements in the record." 107 Wash. 2d at 219. Here, the trial

court's oral ruling—namely, "that acts of domestic violence are likely to resume"—
sufficiently explained the basis for entry of the permanent order of protection.12
Furthermore, RCW 26.50.060 does not require any particular wording in the protection

order. Spence. 103 Wash. App. at 331 (citing Seattle v. Edwards. 87 Wash. App. 305, 310,
941 P.2d 697 (1997)). "Beyond specifying the types of relief provided, the order is
required only to specify the date it expires (if at all), the type and date of service of
process used, and a notice of the criminal penalties resulting from violation of the

11 CP at 471.
1210 RP at 954.


                                            11
No. 71295-1-1/12


order." Spence. 103 Wash. App. at 331. The trial court complied with the statutory

requirements here. Its finding that Kassahun is likely to resume acts of domestic

violence is sufficient under the statute.

Child Support and Maintenance

       Kassahun challenges the trial court's calculation of his monthly gross income for

purposes of the child support and maintenance awards. He contends that the trial
court's finding on his gross monthly income was not supported by substantial evidence.
       We review a trial court's dissolution orders, including orders awarding child

support and maintenance, for abuse of discretion. In re Marriage of MacDonald. 104
Wash. 2d 745, 751, 709 P.2d 1196 (1985).

       "RCW 26.19.071(1) does not require that the court make a precise determination

of income. Instead, the court is required to consider all income and resources of each

parent's household." In re Marriage of Marzetta. 129 Wash. App. 607, 623, 120 P.3d 75
(2005), abrogated on another ground by In re Marriage of McCausland. 159 Wash. 2d 607,
619, 152 P.3d 1013 (2007). "We must presume that the court considered all evidence
before it in fashioning the order." In re Marriage of Kelly. 85 Wash. App. 785, 793, 934
P.2d 1218 (1997).

       "All income and resources of each parent's household shall be disclosed and

considered by the court when the court determines the child support obligation of each
parent." RCW 26.19.071(1). "[Mjonthly gross income shall include income from any
source," including salaries, wages, deferred compensation, dividends, interest,
bonuses, income from a business. RCW 26.19.071(3).




                                            12
No. 71295-1-1/13


      Here, even though Ashagari never argued that Kassahun's gross annual income

was greater than $11,000, the trial court found that Kassahun earned a gross monthly

income of $13,750.

      The parties presented a significant number of exhibits and documents in the

record to prove their financial status over recent years. The evidence included financial

declarations by both parties, bank account statements, credit card statements, copies of

checks issued from Abyssinia Market's bank account, and tax returns.

      The trial court did not rely on the tax returns in its attempt to calculate

Kassahun's gross monthly income. The court found that those documents were not

credible because, compared to the significant expenses each month, it was not possible

Kassahun earned this relatively small amount. But the court's oral ruling explaining its

method in determining Kassahun's gross monthly income is unclear.           And we are

unable to arrive at this numerical finding based on the record before us, even when

discounting the evidence the trial court found not credible. Because we cannot discern
the basis on which the trial court calculated Kassahun's monthly gross income, we are

unable to determine whether substantial evidence supported this finding.       See In re

LaBelle. 107 Wash. 2d at 218 ("Generally, where findings are required, they must be

sufficiently specific to permit meaningful review.").

       Kassahun additionally assigns error to the trial court's maintenance award,
arguing that the court failed to weigh the statutory factors set forth in RCW 26.09.090.
Specifically, Kassahun argues that substantial evidence did not support the court's
findings that he (1) "has an earning capacity and financial resources that greatly exceed




                                              13
No. 71295-1-1/14


what he claims and which is sufficient to support Ms. Ashagari," and (2) has the ability

"to meet his financial obligations while meeting those of the spouse."13

       The trial court has broad discretion to award spousal maintenance.       Bulicek v.

Bulicek. 59 Wash. App. 630, 633, 800 P.2d 394 (1990). Maintenance not based on a fair

consideration of the statutory factors constitutes an abuse of discretion. In re Marriage

of Crosetto. 82 Wash. App. 545, 558, 918 P.2d 954 (1996).          The nonexclusive list of

statutory factors includes the parties' postdissolution financial resources; the ability of

one spouse to pay maintenance to the other; the age, physical and emotional condition,

and financial obligations of the spouse seeking maintenance; the standard of living

during the marriage; the duration of the marriage; and the time needed to acquire

education necessary to obtain employment.         RCW 26.09.090(1); In re Marriage of

VanderVeen. 62 Wash. App. 861, 867, 815 P.2d 843 (1991).

       With regard to Kassahun's challenge to the child support award, we are unable to

determine whether substantial evidence supported the disputed findings without

adequate findings concerning Kassahun's gross monthly income.

       We remand with instructions that the trial court enter more specific findings on

existing evidence regarding its calculation of Kassahun's gross monthly income. If

necessary, the trial court should recalculate Kassahun's income and maintenance and

support obligations.

Attorney Fees

       Citing to RCW 26.09.140, Ashagari requests an award of attorney fees on appeal

for defending against Kassahun's claims relating to the parenting restrictions and the



13 CP at 471.


                                            14
No. 71295-1-1/15


permanent protection order. Ashagari is represented by the Northwest Justice Project,

a nonprofit, publically funded legal services provider.            Ashagari has received legal

services free of charge, and has agreed to assign any attorney fees recovered on

appeal to the Northwest Justice Project.          A nonprofit legal services corporation that

successfully wins an appeal on behalf of an appellant is entitled to attorney fees, even

where the represented party has not incurred any expenses in the litigation. Tofte v.

Dep't of Soc. & Health Servs.. 85 Wash. 2d 161, 531 P.2d 808 (1975). RCW 26.09.140

provides for fees on appeal. Under this statute, the court may order a party to pay a

"reasonable amount" of the costs and attorney fees of the other party "after considering

the financial resources of both parties." RCW 26.09.140.

       In exercising our discretion under the statute, we consider the arguable merit of

the issues on appeal and the parties' financial resources. C.M.C., 87 Wash. App. at 89.

Having done so, we grant Ashagari attorney fees and costs on appeal under RCW

26.09.140.

                                          CONCLUSION

       We remand to the trial court for further findings on the calculation of Kassahun's

gross monthly income. In all other respects, we affirm. We grant Ashagari's request for

attorney fees on appeal.14


WE CONCUR:




                                                                   H(